United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1349
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Arthur Lee Powell

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                             Submitted: March 16, 2018
                               Filed: April 17, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Arthur Lee Powell pleaded guilty to unlawful possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). At sentencing, the district court found that Powell
was an armed career criminal and sentenced him to the mandatory minimum of 180
months’ imprisonment. See id. § 924(e)(1). Powell timely appealed his sentence.
       The Armed Career Criminal Act (“ACCA”) imposes a sentencing enhancement
on a felon in possession of a firearm if the defendant has three or more previous
convictions for serious drug offenses or violent felonies. See id. At sentencing, the
Government argued, and the district court agreed, that Powell’s prior convictions for
first-degree burglary under Minn. Stat. § 609.582, subd. 1(a), simple robbery under
Minn. Stat. § 609.24, and first-degree aggravated robbery under Minn. Stat.
§ 609.245, subd. 1 all qualified as violent felonies under the ACCA. The court
determined that Powell’s sentencing guidelines range was 188 to 235 months, but it
varied down to the 180-month mandatory minimum under the ACCA, noting that it
would impose an even shorter sentence if the enhanced sentencing penalties of the
ACCA did not apply.

       The district court found that Powell’s burglary conviction qualified as a
predicate offense based on United States v. McArthur, 836 F.3d 931 (8th Cir. 2016).
Since Powell’s sentencing, however, the McArthur decision was amended and
superceded on panel rehearing. See United States v. McArthur, 850 F.3d 925 (8th
Cir. 2017). We held that Minnesota third-degree burglary is not a predicate ACCA
conviction. Id. at 939-40. The Government concedes that McArthur’s reasoning
governs Powell’s first-degree burglary conviction. Thus, both parties agree that
Powell’s burglary conviction no longer qualifies as a violent felony.

       With only two predicate offenses, Powell cannot be classified as an armed
career criminal.1 Therefore, we vacate his sentence and grant the motion to remand
for resentencing.
                      ______________________________

      1
       At the time of sentencing, this court had not yet considered whether Powell’s
Minnesota aggravated robbery and Minnesota simple robbery convictions qualified
as a violent felonies. Since then, however, we have determined that both offenses
qualify as violent felonies. See United States v. Libby, 880 F.3d 1011, 1015-16 (8th
Cir. 2018).

                                         -2-